DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
2. 	Claims 21-27, 29, 32, 36-46 are pending wherein claims 21 and 36 are in independent form. 
3.	Claims 1-20, 28, 30, 31, 33-35 have been cancelled. 
4.	Claims 44-46 have been added newly.
Response to Arguments
5.	Applicant's arguments filed on 08/09/2021 have been fully considered but they are not persuasive. The reasons set forth below.
6.	On page 7 of the remarks, applicant argues, “Importantly, note that Vikberg refers to a network sending "an indication of the level of support within the network for PS handover." Vikberg, J [0011]. As further explained by Vikberg, a user terminal (MS) "checks whether any of the detected PS access domain support PS handover in the whole of the operator's network, using information that is contained within any broadcast system information messages." /d., { [0052] (emphasis added). The broadcast system information messages are messages sent by a network, not by the UE.”
		In response, examiner respectfully disagrees because:
	Examiner never mapped/mentioned the broadcast system information sent from a network as a SIP REGISTER message from a UE. Examiner even never 
7.	On page 7 of the remarks, applicant argues, “Therefore, the network sending information to the UE indicating whether or not the network supports PS handover does not provide any teaching or hint of the UE sending over the wireless network the SIP REGISTER message containing information specifying whether the second feature is supported by the 3GPP access network, as claimed.”
		In response, examiner respectfully disagrees because:
	Vikberg discloses that a UE sends SIP REGISTER message for IMS registration (Par 0016, Par 0074).
8.	On page 8 of the remarks, applicant argues, “Applicant respectfully disagrees with the foregoing assertion, as the P-Access- Network-Info field discussed in Gazzard expresses "network access information." Gazzard, 13:66-67. The network access information in the P-Access-Network-Info field is used by the communications network to determine whether a wireless device has accessed the communications network over a UMTS network or a WLAN. /d., 14:1-29. Thus, the P-Access-Network-Info field identifies an access network that is used, and is not a feature tag specifying whether the second feature is supported by the wireless network.”


		In response, examiner respectfully disagrees because:

9.	On page 8 of the remarks, applicant argues, “Note also that the UE of claim 21 sends the SIP REGISTER message containing the feature tag based on a comparison, at the UE, of the indication (that a first feature is supported) against a stored policy to determine if the second feature is supported by the wireless network. There is absolutely no indication whatsoever in Gazzard that the P- Access-Network-Info field in the SIP REGISTER message is sent based on the comparing as performed in claim 21.”

In response, examiner respectfully disagrees because:
		Even though Gazzard discloses that a UE/communication device sends SIP REGISTER message after comparing with a predetermined condition, but examiner does not rely on Gazzard to send SIP REGISTER message based on a comparison. Vikberg discloses that a UE determines VOIP/voice over packet network support in a network based on the comparison and after determining the VOIP support, the UE sends a SIP REGISTER message for IMS registration. However, SIP REGISTER message in Vikberg does not include a feature tag/information field specifying whether the network supports VOIP service. In this regard, the SIP REGISTER message of Gazzard includes access network information in a  network info field (P- Access-Network-Info) that specifies whether the access network supports VOIP service (when the access network is UMTS, it does not support VOIP based on the predetermined condition and when the access network is WLAN, it supports VOIP based on the predetermined condition). 
		Fig. 5 of Vikberg discloses that the roamAS 30 sends information about the access network that supports PS HO/voice over packet network (alternative PLMN code, Step 3, Fig. 5, Par 0060-0062) and when the UE identifies the VOIP/PS HO supporting network, it sends SIP REGISTER message (IMS Registration, step 7, Fig. 5) using the resources of the access network that supports VOIP service/voice over packet network (Fig. 5, Par 0059-0063). Even though Vikberg uses an access network that supports VOIP to make IMS registration (Fig. 5, Step 7—Successful IMS registration using the resources of 
10.	On page 8 of the remarks, applicant argues, “Therefore, when Gazzard is considered in combination with Vikberg, a person of ordinary skill in the art would have been led by the combination to using a SIP REGISTER message to identify an access network used by a user device or to identify an application in the user device, and of a network sending information specifying that the network supports a feature. The combination of Vikberg and Gazzard would not have led to "sending, over the wireless network, a Session Initiation Protocol (SIP) REGISTER message containing a feature tag based on the comparing, the feature tag specifying whether the second feature is supported by the wireless network [the 3GPP access network]," as recited in claim 21”.
		In response, examiner respectfully disagrees because:
		Vikberg discloses that a UE determines VOIP/voice over packet network support in a network based on the comparison and after determining the VOIP support, the UE sends a SIP REGISTER message for IMS registration. However, SIP REGISTER message in Vikberg does not include a feature tag/information field specifying whether the network supports VOIP service. In this regard, the SIP REGISTER message of Gazzard includes access network information in a  
11.	On page 10 of the remarks, applicant argues, “The Office Action further asserted that the "available PS network included in the SIP REGISTER message specifies that the available PS network supports second feature (Voice call/VOIP call)." Office Action at 11-12. It is unclear what is meant by a PS network included in a SIP REGISTER message. In Vikberg, the UE sending the SIP REGISTER message is in response to the network indicating support for VOIP handover. The SIP REGISTER message sent by the UE does not contain any information specifying whether the second feature is supported by the wireless network. The SIP REGISTER message sent by UE in Vikberg is to register for services of the network.”
		In response, examiner respectfully disagrees because:
	Vikberg discloses that SIP REGISTER message includes the packet switched domains available to the terminal (Par 0016). Vikberg further discloses that packet switched networks support VOIP/voice call over packet network (Par 0008, Par 0035). By including available PS networks in the SIP REGISTER message, the wireless terminal is notifying/specifying the PS networks that can support VOIP/voice call over packet network.
		
		Therefore, in view of above reasons, examiner maintains the rejection.


Claim Rejections - 35 USC § 103
12.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

13.	Claims 21-27, 29, 32, 36-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vikberg et al (US 20100189072 A1, hereinafter referred to as Vikberg) in view of Gazzard et al (US 8655357 B1, hereinafter referred to as Gazzard).
		Re claim 21, Vikberg teaches a method of a user equipment (UE) (MS 10) (Fig. 2), comprising: 
	(i) receiving, at the UE (MS 10) from a wireless network (VPLMN) and responsive to a cell change (roaming in a visited network), an indication (broadcasted system information message, 200 OK SIP response message) that a first feature is supported (packet switch (PS) handover is supported), wherein the indication identifies communication capabilities of the wireless network (the network supports real time services such as voice calling/VOIP) (Fig. 2, Fig. 3a, Fig. 5, Par 0046-0047, Par 0050-0052, Par 0059-0063);
	(ii) comparing, at the UE, the indication (packet switch (PS) handover is supported) against a stored policy (real time services such as VOIP call/voice calling can be continued in the network) to determine if a second feature (Voice 
	(iii) sending, from the UE over the wireless network (VPLMN), a Session Initiation Protocol (SIP) REGISTER message (sending SIP register message for IMS registration) 
		Vikberg discloses that the UE sends SIP REGISTER message for IMS registration using the resources of a PS capable network (VPLMN1) supporting real time services such as VOIP call/voice calling (second feature) (step 7, Fig. 5, Par 0052, Par 0059-0063), however Vikberg does not explicitly disclose that the SIP REGISTER message contains a feature tag specifying whether the second feature is supported by the wireless network.
		Gazzard teaches that the SIP REGISTER message contains a feature tag (network access information in a P-Access-Network-Info field) specifying whether the second feature (VOIP) is supported by the wireless network (Fig. 10A-B, Fig. 11, Col 13, Line 15-67, Col 14, Line 1-29).
		It would have been obvious to one of ordinary skill in the art at the time of invention to modify Vikberg by including the step that the SIP REGISTER message contains a feature tag specifying whether the second feature is supported by the wireless network, as taught by Gazzard for the purpose of registering an application with an application server to conserve communication resources “by reducing the signaling traffic to and from the communication device”, as taught by Gazzard (Col 3, Line 37-54).
		Vikberg discloses to send SIP REGISTER message over a network that supports VOIP call (PS capable network such as VPLMN1) and Gazzard discloses to include access network information in the SIP REGISTER message wherein the access network is used to send the SIP REGISTER message. Therefore, Vikberg in view of Gazzard is capable of sending, from the UE over the wireless network, a Session Initiation Protocol (SIP) REGISTER message containing a feature tag (P-Access-Network-Info, reference Gazzard) based on the comparing (visited network supports VoIP call and SIP register message is sent for IMS registration using the network that supports VOIP), the feature tag 
		Claim 36 recites a user equipment performing the steps recited in Claim 21 and thereby, is rejected for the reasons discussed above with respect to claim 21.
		Re claim 22, Vikberg teaches that receiving the indication is responsive to polling performed by the UE (200 OK SIP response message indicating support for PS handover is sent in response to SIP options message from MS 10) (Fig. 3a, Fig. 5, Par 0052-0053, Par 0059-0063).
		Re claims 23, 37, Vikberg teaches that receiving the indication is responsive to a radio access technology (RAT) change (moving across RAT boundaries such as 2G, 3G, and LTE networks) (Fig. 2, Fig. 3a, Fig. 5,  Par 0007-0008, Par 0011, Par 0047-0053, Par 0059-0063).
		Re claims 24, 38, Vikberg teaches to determine whether the second feature is supported based on a radio access technology (RAT) indicated by the indication (access domain indicated in a SIP 200 OK response message. Par 
		Re claims 25, 43, Vikberg teaches that the 3GPP access network comprises a Long Term Evolution (LTE) access network (Par 0007, Par 0047-0048, Par 0050).
		Re claims 26, 39, Vikberg teaches that the stored policy correlates a plurality of first features (PS handover supported, PS handover not supported, DTM available) to a plurality of second features (VoIP call supported, VoIP call not supported, supporting non-real time services), and wherein the comparing determines whether the first feature indicated by the indication is one of the plurality of first features (PS handover supported, PS handover not supported, DTM available) (Fig. 3-8, Par 0007-0008, Par 0015, Par 0052-0053, Par 0056-0073 ---- the stored policy is to register with the PS handover supporting network and IMS to access the VOIP call over the PS network. The policy to register with the PS handover supporting network and IMS correlates the PS handover supporting network (first feature) with accessing VOIP call over the PS network (second feature). When the network does not support PS handover, the UE performs CS registration to carry out voice call over the CS network (Par 0035, Par 0054 (CS registration), Par 0065-0066, Par 0069 ---Location update for CS services, Fig. 6-7). Therefore, the stored policy is to perform CS registration (Location update for CS services, Fig. 6) to carry out 
		Re claim 27, Vikberg teaches that the indication comprises an identifier that identifies a radio access technology (RAT) type (access domain indicated in a SIP 200 OK response message. Par 0007 discloses, “The term `access domain` will be used throughout to refer generally to any access network or access technology that the subscriber is moving across”) (Fig. 3a, Fig. 5, Par 0007-0008, Par 0011, Par 0018-0022, Par 0046, Par 0052, Par 0059-0063).
		Re claim 29, Vikberg teaches to send the SIP REGISTER message to activate or deactivate a service (SIP REGISTER is sent to access services facilitated by the IMS such as real time services/VoIP service, non-real time services) (Fig. 3a, Fig. 5, Fig. 8, Par 0052, Par 0059-0063, Par 0071-0073).
		Re claim 32, Vikberg teaches that the indication identifies whether the UE is dual transfer mode (DTM) capable (DTM/simultaneous CS and PS support) (Par 0017, Par 0050, Par 0053-0054, Par 0064-0068).
		Re claim 40, Vikberg teaches that the plurality of first features comprise a plurality of radi access technology (RAT) types (access domain indicated in a SIP 200 OK response message. Par 0007 discloses, “The term `access domain` will be used throughout to refer generally to any access network or access technology that the subscriber is moving across”) (Fig. 3a, Fig. 5, Par 0007-0008, Par 0018-0022, Par 0047-0048, Par 0050, Par 0052, Par 0056-0073).

		Vikberg does not explicitly disclose that the SIP REGISTER message contains a feature tag specifying whether the second feature is supported by the 3GPP access network.
		Gazzard teaches that the SIP REGISTER message contains a feature tag (network access information in a P-Access-Network-Info field) specifying whether the second feature (VOIP) is supported by the 3GPP access network (Fig. 10A-B, Fig. 11, Col 13, Line 15-67, Col 14, Line 1-29).
		It would have been obvious to one of ordinary skill in the art at the time of invention to modify Vikberg by including the step that the SIP REGISTER message contains a feature tag specifying whether the second feature is supported by the 3GPP access network, as taught by Gazzard for the purpose of registering an application with an application server to conserve communication resources “by reducing the signaling traffic to and from the communication device”, as taught by Gazzard (Col 3, Line 37-54).
		Vikberg teaches to send SIP REGISTER message to a home network (HPLMN where IMS is located) and Gazzard teaches a feature tag in the SIP REGISTER message specifying whether the second feature is supported by the 
		Re claims 44 and 46, Vikberg teaches that the feature tag contained in the SIP REGISTER message specifies whether a dual transfer mode (DTM) is supported by the 3GPP access network (simultaneous PS and CS session capabilities) (Par 0050, Par 0074).
		Re claim 45, Vikberg teaches that the DTM comprises an ability to support both circuit switched and packet switched communications (simultaneous PS and CS session capabilities) (Par 0050, Par 0074).

Alternate Rejection
Claim Rejections - 35 USC § 102
14.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

15.	Claims 21, 36 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by  Vikberg et al (US 20100189072 A1, hereinafter referred to as Vikberg).
Re claim 21, Vikberg teaches a method of a user equipment (UE) (MS 10) (Fig. 2), comprising: 
	(i) receiving, at the UE (MS 10) from a wireless network (VPLMN) and responsive to a cell change (roaming in a visited network), an indication (broadcasted system information message, 200 OK SIP response message) that a first feature is supported (packet switch (PS) handover is supported), wherein the indication identifies communication capabilities of the wireless network (the network supports real time services such as voice calling/VOIP) (Fig. 2, Fig. 3a, Fig. 5, Par 0046-0047, Par 0050-0052, Par 0059-0063);
	(ii) comparing, at the UE, the indication (packet switch (PS) handover is supported) against a stored policy (real time services such as VOIP call/voice calling can be continued in the network) to determine if a second feature (Voice call/VOIP call) is supported by the wireless network (Fig. 2, Fig. 3a, Fig. 5, Par 0007-0008, Par 0011, Par 0015, Par 0035, Par 0046, Par 0050-0052, Par 0059-0063 --- From the notification of PS handover capability of the network, MS 10 determines that the network supports real time services such VoIP call); and
	(iii) sending, from the UE over the wireless network (VPLMN), a Session Initiation Protocol (SIP) REGISTER message (sending SIP register message for IMS registration) containing a feature tag (available packet switched domains included in the SIP REGISTER message, Par 0016) based on the comparing (PS handover capability indicating the network’s support for real time services such as voice calling/VOIP and after that, MS 10 sends SIP register message for IMS registration using resources of the packet switch (PS) capable network 
		Claim 36 recites a user equipment performing the steps recited in Claim 21 and thereby, is rejected for the reasons discussed above with respect to claim 21.

Conclusion

		THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
		
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473